UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------X
WINDWARD BORA LLC,,
                                                                ORDER ADOPTING REPORT
                          Plaintiff,                             AND RECOMMENDATION
        -against-                                               18-CV-6912 (DRH)(ARL)

BARKUZZAZMAN QAZI and REHANA N.
QAZI,

                           Defendants.
-------------------------------------------------------X



        Presently before the Court is the Report and Recommendation of Magistrate Judge

Arlene R. Lindsay, dated May 16, 2019, recommending that the Court grant plaintiff’s motion

for a default judgment of foreclosure and sale against defendants and award plaintiff the

principal sum of $211,899.85, interest as of January 18, 2019 in the amount of $128,557.80, and

$500.00 for the referee’s fees, for a total award of $340,957.65. More than fourteen (14) days

have passed since service of the Report and Recommendation and no objections have been filed.

        Pursuant to 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72, this Court has reviewed the Report

and Recommendation for clear error, and finding none, now concurs in both its reasoning and its

result. Therefore, the Court adopts the May 16, 2019 Report and Recommendation of Judge

Lindsay as if set forth herein. Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s motion for a default judgement and

judgment of foreclosure and sale against defendants Barkuzzazman Qazi and Rehana N. Qazi is

granted and plaintiff is awarded the principal sum of $211,899.85, interest as of January 18,

2019 in the amount of $128,557.80, and $500.00 for the referee’s fees, for a total award of



                                                  Page 1 of 2
$340,957.65, plus post judgment interest pursuant to 28 U.S.C. § 1961(a). The Court will this

day enter a Judgment of Foreclosure and Sale consistent herewith.

Dated: Central Islip, N.Y.
       June 5, 2019                         /s/ Denis R. Hurley
                                            Denis R. Hurley
                                            United States District Judge




                                          Page 2 of 2
